PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thoma et al.
Application No. 16/069,719
Filed: 21 Dec 2018
For: Channel Element, Channel Element System For A Ventilation System, And Building Envelope Equipped With Said Channel Element System
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 26, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed December 10, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on February 11, 2021. A Notice of Abandonment was mailed on April 26, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute specification with numbered pages, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $640.00 extension of time fee submitted on April 26, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to the Office of Data Management for further processing into a patent.


Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/PARASP, OPET